 In the Matter of COLUMBIA STEEL COMPANYandFOREMEN ANDSUPERVISORS' ASSOCIATION OF PITTSBURG, CALIFORNIACase No. 20-C-1555--Decided October 14,1947llir.Robert E. Tillman,for the Board.Mr. Thomas Ashby,of San Francisco, Calif., for the respondent.Mr. George C. Smith,of Pittsburg, Calif., for the Union.DECISIONANDORDEROn March 26, 1947, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had unlawfully refused to bargain with the Union asthe collective bargaining representative of a unit of its supervisoryemployees previously found appropriate by the Board," and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the respondent filed exceptions and a sup-porting brief.Since the issuance of the Intermediate Report herein, the NationalLabor Relations Act has been amended so as to exclude "any indi-vidual employed as a supervisor" from the definition of "employee"contained in the Act.2 Supervisory employees are therefore now out-side the coverage of the Act.We are therefore of the opinion, withoutconsidering the merits of the case, that it would not effectuate the pol-icies of the Act, as amended, to require the respondent to take anyremedial action in this case, which involves nothing except a refusalto bargain.'Accordingly, we shall dismiss the complaint.ORDERIT IS HEREBY ORDERED that the complaint against the respondent,Columbia Steel Company, Pittsburg, California, be, and it hereby is,dismissed.'Matter of Columbia Steel Company,67 N. L.R. B 529. The Union won the electionand was certifiedby theBoard on June 6, 1946.2Section 2(3) and(11) of the Act,as amended.3Matter of Westinghouse Electric Corporation,75 N L.R. B.1; L. A. Young Springc6Wire Corporation v. N. L.if.B.,163 F.(2d) 905(C. A.-D. C.).75 N. L. R. B., No. 4.32 COLUMBIA STEEL COMPANY33INTERMEDIATE REPORTMr. Robert E. Tlhlmana,for the Board.Dir. Thomas Ashby,of San Francisco, Calif., for respondent.Mr George C. Smith,of Pittsburg, Calif., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on August 26, 1946, by Foremen and Supervisors' Asso-ciation of Pittsburg, California, unaffiliated, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Direc-tor for the Twentieth Region (San Francisco, California), issued its complaintdated December 2, 1946, against Columbia Steel Company, herein called respond-ent, alleging that respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section S (1) and (5) andSection 2 ((;) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about July 23, 1946, and at all times thereafter, respondent refused tobargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, although a majority of the employees in suchunit, in an election conducted under the supervision of the Board on May 17, 1946,had designated the Union as their representative for the purposes of collectivebargaining, and that during August 1946, and thereafter, respondent had bar-gained directly and individually with the employees in such unit, thereby inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On December 12, 1946, respondent filed an answer in which it admitted theallegations of the complaint with respect to the nature of its business, but deniedthat it had engaged in unfair labor practices.The answer further alleged byway of affirmative defense, and these are the sole issues in the instant case, that(1) the unit contended for is inappropriate for the purposes of collective bar-gaining because the employees included therein are not employees within themeaning of the Act but rather supervisory employees who are a part of manage-ment, (2) the proceedings in Case No. 20-R-1396,1 as a result of which theUnion was certified by the Board as representative of the employees in theunit set forth in the complaint herein, are null and void, and (3) that the Unionis not a labor organization.Pursuant to notice, a hearing was held on December 17, 1946, at San Fran-cisco,California, before Martin S Bennett, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner. The Board and respondent wererepresented by counsel and the Union by its representative.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.During the bearing, respondentmoved to dismiss the complaint and the motion was denied. Upon the conclusionof the hearing, the parties were afforded an opportunity to argue orally beforeand to file briefs and/or proposed findings of fact and conclusions of law withthe Trial Examiner.None of the parties argued orally but a brief has beenreceived from respondent.By stipulation of the parties, the entire record in1Matter of Columbia Steel Company,67 N. L. R. B. 529. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase No. 20-R-1396 was incorporated into and made a part of the record inthis proceeding.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTColumbia Steel Company is a Delaware corporation with principaloffices inSan Francisco, California, which operates steel mills at Torrance and Pittsburg,California;maintains warehouses and sales offices at Seattle,Washington,Portland, Oregon, and San Francisco and Los Angeles, California ;and maintainsa sales office at Salt Lake City, Utah.This proceeding concerns the steel mill at Pittsburg, California, where re-spondent operates open hearth furnaces, rolling mills, a sheet mill, a foundry,and a wire and wire-rope mill and where respondent annually receivespig ironshipped from the State of Utah valued in excess of $500,000. Respondent alsoslips from its plant at Pittsburg finished products valued in excess of $500,000annually, to states of the United States other than the State of California.II.THE ORGANIZATION INVOLVEDForemen and Supervisors' Association of Pittsburg, California, unaffiliated,isa labor organization admitting to membership supervisory employees ofrespondent'III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitThe Board's decision in the prior representation proceeding, dated April 19,1946, found that all supervisors of production and maintenance employees ofrespondent's PittsburgWorks, including shipping clerks (rolling mill) ; fore-man, instrument shop; and foreman, blacksmith shop, but excluding staff assis-tants; supplies foreman, bricklayers; planning supervisor, maintenance and con-struction; general superintendent; assistant general superintendent; assistantto general superintendent; department superintendents; assistant departmentsuperintendents; master mechanic, general foreman, construction; chief elec-trician ; assistant chief electrician ; assistant superintendent, wire rope mill ; gen-eral foreman (in charge of wire mill), and all employees in non-operating depart-ments, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.Respondent herein raises the same contentions with respect to the appropriate-ness of the unit which it made in the prior representation proceeding, contend-ing that the Board lacked authority to certify representatives for a bargainingunit composed of supervisors.There, contrary to the position taken by respond-ent, the Board found that the above-described unit constituted a unit appropriatefor the purposes of collective bargaining.The undersigned finds that the above-described unit constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.2The Board has previously found that the Union is a labor organization.See footnote 1. COLUMBIA STEEL COMPANY352.Representation by the Union of a majority in the appropriate unitOn June 6, 1946, pursuant to an election held on May 17, 1946, among the em-ployees in the appropriate unit, the Board certified the Union as the exclusiverepresentative of all employees within the unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.Respondent raises no question herein with respectto the union majority.The undersigned finds that at all times material herein, the Union was theduly designated representative of a majority of the employees in the said appro-priate unit within the meaning of Section 9 (a) of the Act.3.The refusal to bargainRespondent admits, and the undersigned finds, that on June 27, 1946, the Unionwrote to respondent requesting a meeting for the purposes of collective bargain-ing, and that on July 23, 1946, respondent replied and refused the request,advancing as its reason that the certification of representatives was invalidand that there could be no logical unit of supervisory employeesThe respondentfurther admits, and the undersigned finds, that at all times since July 23, 1946,respondent has refused to meet with representatives of the Union for the pur-poses of collective bargaining, and that it has further continued to negotiateindividually with the employees within the appropriate unit with respect torates of pay, wages, hours of employment and other conditions of employment.The undei signed finds that on July 23, 1946, and at all material times there-after, respondent failed and refused to bargain collectively with the duly desig-nated representative of a majority of its employees in the afore-mentionedappropriate unit, thereby interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of respondent set forth in Section III, above, occurring in con-nection with the operations of respondent as described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that respondent has engaged in unfair labor practices,itwill be recommended that respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.Havingfound that respondent has refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit, the undersignedwill recommend that respondent, upon request, bargain collectively with theUnion.Because of the basis of respondent's refusal to bargain, as indicated in the factsfound, and because of the absence of any evidence that danger of other unfairlabor practices is to be anticipated from respondent's conduct in the past, theundersigned will not recommend that respondent cease and desist from thecommission of any other unfair labor practices.Nevertheless, in order to effectu-ate the policies of the Act, the undersigned will recommend that respondent cease 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist from the unfair labor practices found and from in any manner inter-fering with the efforts of the Union to bargain collectively with it.3Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS of LAW1.Foremen and Supervisors' Association of Pittsburg, California, unaffiliated,is a labor organization, within the meaning of Section 2 (5) of the Act.2 All supervisors of production and maintenance employees at respondent'sPittsburg Works, including shipping clerks (rolling mill) ; foreman, instrumentshop; and foreman, blacksmith shop, but excluding staff assistants; supplies fore-man, bricklayers; planning supervisor, maintenance and constiuction; generalsuperintendent; assistant general superintendent; assistant to general superin-tendent; department superintendents; assistant department superintendents;master mechanic; general foreman, construction ; chief electrician ; assistant chiefelectrician; assistant superintendent, wire rope mill; general foreman (in chargeof wire mill), and all employees in nonoperating departments, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3Foremen and Supervisors' Association of Pittsburg, California, unaffiliated,was, on May 17, 1946, and at all times thereafter has been, the exclusive repre-sentative of all the employees in the above unit for the purposes of collective bar-gaining Within the meaning of Section 9 (a) of the Act4.By refusing on July 23, 1346, and at all times thereafter, to bargain collec-tively with Foremen and Supervisors' Association of Pittsburg, California, un-affiliated, as the exclusive representative of all its employees in the appropriateunit, the respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By said acts, respondent has interfered with, resti,iined, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices, within themeaning of Section S (1) of the Act.6 The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Columbia Steel Company, its officers, agents, suc-cessors, and assigns shall1Cease and desist from:(a)Refusing to bargain collectively with Foremen and Supervisors' Associa-tion of Pittsburg. Califoi nia, unaffiliated, as the exclusive representative of theemployees in the afore-mentioned appropriate unit;(b) In any manner interfering with the efforts of Foremen and Supervisors'Association of Pittsburg, California, unaffiliated, to bargain collectively with iton behalf of the employees in the aforesaid appropriate unit.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act:3 SeeN L R Bv. ExpiessPublishing Company,312 U S 426 COLUMBIA STEEL COMPANY37(a)Upon request,bargain collectively with Foremen and Supervisors' Asso-ciation of Pittsburg,California.unaffiliated,as the exclusive representative ofthe employees in the appropriate unit, and if an understanding is reached em-body such understanding in a signed agreement;(b)Post at its plant at Pittsburg,California,copies of the notice attachedhereto and marked"Appendix A " Copies of said notice,to be furnished by theRegional Director for the Twentieth Region,shall,after being duly signed byrespondent's representative,be posted by respondent immediately upon receiptthereof and be maintained by it for at least sixty (60) consecutive days there-after,in conspicuous places, including all places where notices to employees arecustomarily postedReasonable steps shall be taken by respondent to insurethat said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Duector for the Twentieth Region in writing withinten (10)days from the receipt of this Intermediate Report what steps respond-ent has taken to comply therewith.It is further reeuimnended that unless on or before ten (10)days from thedate of receipt of this Intermediate Report, respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring respondent to takethe action aloiesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board,Series 4, effective September 11, 1946,any party orcounsel for the Board may. within fifteen(15) days from the date of serviceof the order transferring the case to the Board,pursuant to Section 20338 ofsaid Rules and Regulations,file with the Board,Rochambeau Building, Wash-ington 25,D C , an original and four copies of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including rulings upon all motions or objections) ashe relies upon, togetherwiththe original and four copies of a brief in supportthereof,and anyparty or counsel for the Board may, within the sameperiod,file an original and four copies of a brief in support of the IntermediateReportImmediately upon the filing of such statements of exception and/orbriefs,the panty or counsel for the Boaid filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirectorProof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.65As furtherprovidedin said Section 20339,should any party desire permission to argueoralll before the Board, request therefor must be made in writing to the Boardwithin ten(10) clays from the date of service of the order transferring thecase to the Board.MARTIN S. BENNETT,Trial ETamrner.Dated March 26, 1947.APPENDIX ANOTICE TO ALLEMPLOYEESPursuantto the recommendations of it Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will bargain collectively upon request with Foremenand Supervisors'Association of Pittsburg, California, unaffiliated, as the exclusive repre-766972-48-vol 75-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of all employees in the bargaining unit described herein withrespect to rates of pay, hours of employment, or other conditions of em-ployment, and if an understanding is reached, embody such understandingin a signed agreement.The bargaining unit is:All supervisors of production and maintenance employees at our PittsburgWorks, including shipping clerks (rolling mill) ; foreman, instrument shop;and foreman, blacksmith shop, but excluding staff assistants; supplies fore-man, bricklayers ; planning supervisor, maintenance and construction ; gen-eral superintendent; assistant general superintendent; assistant to generalsuperintendent; department superintendents; assistant department super-intendents ;master mechanic ; general foreman, construction ; chief elec-trician;assistant chief electrician; assistant superintendent, wire ropeinill; general foreman (in charge of wire mill), and all employees in non-operating departments.We will not engage in any acts in any manner interfering with theefforts of the above-named union to negotiate for or represent the employeesin the aforesaid bargaining unit.COLUMBIA STEEL COMPANY,By------------------------------------(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.